                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               No. CR06-3011-LTS

 vs.
                                                  MEMORANDUM OPINION
 RANDALL LEE RANK,                                    AND ORDER
              Defendant.

                           ___________________________

                               I.     INTRODUCTION
       This case is before me on defendant Randall Rank’s motion (Doc. No. 68) to
reduce sentence based on compassionate release. The Government has filed a response
(Doc. No. 72) and Rank has submitted a reply (Doc. No. 73). Oral argument is not
necessary. See Local Rule 7(c).


                                II.   BACKGROUND
       On March 23, 2006, the Grand Jury returned an Indictment charging Rank with
five counts: (1) conspiracy to manufacture and distribute 50 grams or more of
methamphetamine (actual) and to distribute and possess with the intent to distribute 500
grams or more of methamphetamine after a conviction for a felony drug offense in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846 and 851 (2) two counts of
manufacture and attempt to manufacture 5 grams or more of methamphetamine (actual)
after a conviction for a felony drug offense in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B) and 851 and (3) two counts of possession of Pseudoephedrine, knowing and
having reasonable cause to believe that the Pseudoephedrine would be used to
manufacture methamphetamine in violation of 21 U.S.C. § 841(c)(2). Doc. No. 2. On
July 17, 2006, Rank pled guilty to Counts 1, 2 and 3. See Doc. No. 31. At Rank’s



       Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 1 of 19
sentencing hearing on October 30, 2006, United States District Judge Mark W. Bennett
calculated a guideline range of 235 to 293 months, based on a total offense level of 33
and a criminal history category of VI. Doc. No. 43; Doc. No. 46 at 8, 14, 17; Doc. No.
49-1. Because the Government had filed a 21 U.S.C. § 851 prior felony drug offense
enhancement notice, Rank’s mandatory minimum sentence was 240 months. Doc. No.
46 at 17, Doc. No. 49-1 at 2.         Judge Bennett sentenced Rank to 240 months’
imprisonment, followed by 10 years of supervised release. See Doc. No. 44.
       On April 9, 2020, I denied Rank’s pro se motion for a sentence reduction pursuant
to the First Step Act because he was not eligible for relief. See Doc. No. 56. On August
3, 2020, I denied Rank’s pro se motion (Doc. No. 59) for compassionate release because
his rehabilitation alone was not an extraordinary and compelling reason for early release.
See Doc. No. 61. On August 24, 2020, I appointed the Federal Public Defender to
represent him. Doc. No. 67. On September 8, 2020, Rank filed an amended motion
(Doc. No. 68), through counsel, for compassionate release.
       According to the online Bureau of Prisons (BOP) inmate locator, Rank is currently
at Greenville FCI and his projected release date is April 12, 2023.


                 III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is extremely
limited. One way a court may modify a sentence is through “compassionate release” as
outlined in 18 U.S.C. § 3582(c)(1)(A), which was recently modified by the First Step
Act of 2018 (FSA). See Pub. L. No. 115-391, § 603. In the past, 18 U.S.C. §
3582(c)(1)(A) permitted a court to reduce a defendant’s term of imprisonment only upon
the motion of the Director of BOP. The FSA modified § 3582(c)(1)(A) such that a
defendant may now directly petition the court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant's facility, whichever is earlier.” See Mohrbacher v. Ponce, No. CV18-
                                            2

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 2 of 19
00513, 2019 WL 161727, at *1 (C.D. Cal. Jan. 10, 2019) (discussing modifications made
to § 3582(c)(1)(A) by the FSA); see also United States v. Perez-Asencio, No. CR18-
3611, 2019 WL 626175, at *2–3 (S.D. Cal. Feb. 14, 2019).
       If a defendant fully exhausts administrative remedies, the court may, upon motion
of the defendant, reduce the defendant’s sentence, after considering the factors set forth
in 18 U.S.C. § 3553(a) to the extent they are applicable, if the court finds that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . .
18 U.S.C. § 3582(c)(1)(A). Rank does not meet the requirements of § 3582(c)(1)(A)(ii).
He is under 70 years of age and has not served at least 30 years in prison pursuant to a
sentence imposed under 18 U.S.C. § 3559(c). See Doc. No. 69. Accordingly, Rank’s
only possible avenue for relief is § 3582(c)(1)(A)(i).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under § 3582(c)(1)(A)(i) is the Sentencing Guideline discussing compassionate
release issued by the United States Sentencing Commission. See U.S.S.G. § 1B1.13
(U.S. Sentencing Comm’n 2018); see also United States v. Hall, No. CR98-7, 2019 WL
6829951, at *3 (E.D. Ky. Dec. 13, 2019); United States v. Rivernider, No. CR10-222,
2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). The Guideline provides that
extraordinary and compelling reasons exist in the following circumstances:
       (A) Medical Condition of the Defendant.—
          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic

                                             3

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 3 of 19
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.
          (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
          that substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility and from
          which he or she is not expected to recover.
      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of
      the aging process; and (iii) has served at least 10 years or 75 percent of his
      or her term of imprisonment, whichever is less.
      (C) Family Circumstances.—
          (i) The death or incapacitation of the caregiver of the defendant's
          minor child or minor children.
          (ii) The incapacitation of the defendant's spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.
      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant's case an extraordinary and
      compelling reason other than, or in combination with, the reasons described
      in subdivisions (A) through (C).
U.S.S.G. § 1B1.13 cmt. n.1.
      This Guideline predates the FSA and has “not been amended to reflect that, under
the FSA, a defendant may now move for compassionate release after exhausting
administrative remedies.” Rivernider, 2019 WL 3816671, at *2. Courts are split on
whether the policy statement is binding because it predates the FSA’s changes to 18
U.S.C. § 3582(c)(1)(A). A number of district courts have concluded that Guideline §
1B1.13 cmt. n.1 does not restrain a court’s assessment of whether extraordinary and
compelling reasons exist to release a defendant. See, e.g., United States v. Rodriguez,

                                            4

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 4 of 19
424 F. Supp. 3d 674, 681 (N.D. Cal. 2019); United States v. Urkevich, No. CR03-37,
2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Brown, 411 F. Supp.
3d 446, 451 (S.D. Iowa 2019); United States v. Fox, No. CR14-03, 2019 WL 3046086,
at *3 (D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 579
(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019).
Other courts have concluded that extraordinary and compelling reasons exist only if they
are included in the Guideline. See, e.g., United States v. Lynn, No. CR89-0072, 2019
WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).
       As I have previously stated, I agree with those courts that have found that although
the Guideline provides helpful guidance on what constitutes extraordinary and compelling
reasons, it is not conclusive given the recent statutory changes.1 See United States v.


1
 The Eighth Circuit of Appeals has heretofore declined to expressly overrule the current version
of § 1B1.13. But it has indicated that district courts should consider extraordinary and
compelling reasons outside the strict confines of § 1B1.13. In a case in which the district court
denied a defendant’s compassionate release motion, the defendant argued the district court erred
by relying on the § 1B1.13 policy statements. In declining to consider that issue, the Eighth
Circuit noted that district court was clearly aware of the change of the law:
       While some courts adhere to “the pre-First Step Act policy statements,” “[o]ther
       courts [have] ruled that the pre-First Step Act policy statements are inapplicable,
       and that a judge has discretion to determine, at least until the Sentencing
       Commission acts, what qualifies as ‘extraordinary and compelling reasons.’” Id.
       (citing United States v. Brown, 411 F. Supp. 3d 446, 448–51 (S.D. Iowa Oct. 8,
       2019)). . . .
       After analyzing whether Rodd satisfied the “extraordinary and compelling
       reasons” criteria set forth in § 1B1.13, the district court assumed that Rodd
       satisfied a more expansive definition of the phrase and analyzed the
       compassionate-release motion under 18 U.S.C. § 3553(a). Specifically, the court
       stated, “Even assuming Congress intended to expand the use of compassionate
       release with the First Step Act, the Section 3553(a) factors present at sentencing
       have not changed. Rodd does not qualify for compassionate release.” Id.
United States v. Rodd, No. 19-3498, 2020 WL 4006427, at *4–5 (8th Cir. July 16, 2020). The
Eighth Circuit then stated:



                                               5

      Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 5 of 19
Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); ); see
also Rodriguez, 424 F. Supp. 3d at 682 (Congress knew that the BOP rarely granted
compassionate release requests prior to the FSA, and the purpose of the FSA is to increase
the number of compassionate release requests granted by allowing defendants to file
motions in district courts directly even after the BOP denies their request); Brown, 411
F. Supp. 3d at 451 (same).


                                    IV.     DISCUSSION
A.     Exhaustion of Administrative Remedies
       Rank requested compassionate release from the BOP on April 11, April 27 and
May 11, 2020, based on his health conditions and COVID-19. Doc. No. 69 at 2 (citing
Doc. No. 69-1). The warden denied his requests on July 5, 2020. See Doc. No. 65-1.



       We need not determine whether the district court erred in adhering to the policy
       statements in § 1B1.13. The district court knew its discretion. It expressly stated
       that “[e]ven assuming Congress intended to expand the use of compassionate
       release with the First Step Act, the Section 3553(a) factors present at sentencing
       have not changed” and, as a result, “Rodd does not qualify for compassionate
       release.” Rodd, 2019 WL 5623973, at *4; see also id. (“[E]ven assuming a more
       expansive definition of ‘extraordinary and compelling reasons’ under the First
       Step Act, Rodd’s Motion is denied.”). In other words, the district court assumed
       that Rodd’s health and family concerns constituted extraordinary and compelling
       reasons for compassionate release. Therefore, we need only determine “whether
       the district court abused its discretion in determining that the § 3553(a) factors
       weigh against granting [Rodd’s] immediate release.”
Id. at *6. In a footnote, the court also observed that “‘[a]s the Sentencing Commission lacks a
quorum to amend the U.S. Sentencing Guidelines, it seems unlikely there will be a policy
statement applicable to [compassionate-release] motions brought by defendants in the near
future.’ United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019).” Id. at *5 n.7;
see also United States v. Loggins, No. 19-2689, 2020 WL 4375103, at *2 (8th Cir. July 31,
2020) (where the Eighth Circuit observed that § 1B1.13 does not reflect the current version of
the compassionate release statute, but found no error because “[w]here the [district] court
expressly considered post-sentencing rehabilitation (a circumstance not listed in § 1B1.13), the
more natural inference is that the court did not feel constrained by the circumstances enumerated
in the policy statement, but simply found that a non-retroactive change in [sentencing] law did
not support a finding of extraordinary or compelling reasons for release.”).
                                               6

      Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 6 of 19
Counsel for Rank filed the instant motion (Doc. No. 68) for compassionate release on
September 8, 2020. The Government points out that less than 30 days passed from BOP’s
denial to Rank’s pro se motion (Doc. No. 59) for compassionate release (which I denied)
but agrees that more than 30 days have passed between the warden’s receipt (and denial)
of Rank’s requests and the motion now before me. See Doc. No. 72 at 10.
       Section 3582(c)(1)(A) provides that a court may not modify a term of
imprisonment except upon motion of the BOP or defendant “after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” Some district courts
have held that a defendant can file a motion for compassionate release 30 days after the
warden receives the administrative request only if the warden does not respond. If the
warden does respond, those cases hold that a defendant must fully exhaust administrative
remedies within the BOP and cannot file in court after 30 days. See United States v.
Mattingley, No. 6:15-cr-0005, 2020 WL 974874, at *5 (W.D. Va. Feb. 28, 2020);
United States v. Bolino, No. 06-cr-806 (BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan.
2, 2020).
       Other courts, including this court, have found § 3582(c)(1)(A) to be unambiguous
allowing a defendant to bring a motion after exhausting administrative rights to appeal
within the BOP or waiting for the lapse of 30 days, “whichever is earlier.” See United
States v. Burnside, No. 18-CR-2068-CJW-MAR, 2020 WL 3443944, at *4-*7 (N.D.
Iowa June 18, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). I agree with Judge Williams
that the statute does not require a defendant to exhaust administrative appeals following
a denial from the warden or otherwise qualify the 30-day provision to apply only in the
case of inaction by the warden. Id. at *7. This reading is consistent with Congress’
intent of amending § 3582(c) to allow defendants to quickly and easily bring these motions
before the court. Id.


                                            7

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 7 of 19
       Rank submitted his requests to the warden in April and May 2020 before filing his
motion in this court in September 2020. See Doc. No. 69-1. Based on my reading of
the statute, and because the Government does not object to consideration of the motion
on exhaustion grounds, I find that Rank has exhausted his administrative remedies under
18 U.S.C. § 3582(c)(1)(A).


B.     Extraordinary and Compelling Reasons
       Rank argues his medical conditions of hypertension, abnormal liver function/fatty
liver, obesity and type two diabetes with mellitus constitute an extraordinary and
compelling reason for release due to the increased risk of complications he could face if
he contracts COVID-19. See Doc. No. 69 at 7. He has submitted medical records from
2019 and 2020 demonstrating diagnosis and treatment for his medical conditions. See
Doc. No. 69-2. In addition to his medical conditions, he argues his rehabilitation is
another extraordinary and compelling reason for release. See Doc. No. 69 at 13-14.


       1.    Health Conditions and COVID-19
       Rank was diagnosed with type two diabetes mellitus in January 2014. Doc. No.
69-2 at 57. In January and February 2019, Rank had good control of his diabetes and
started a new medication for “cardioprotection.” Id. at 36, 43. On June 11, 2019, his
A1C2 was 6.8. Id. at 17. In March 2020, his A1C was 8.9. Id. at 241. His A1C was
also elevated in June 2020 when Rank was noncompliant with his medications. Id. at
177.




2
 “An A1C level above 8 percent means that your diabetes in not well-controlled and you have
a higher risk of developing complications of diabetes.”           A1C test, Mayo Clinic,
https://www.mayoclinic.org/tests-procedures/a1c-test/about/pac-20384643 (last visited Sept.
28, 2020).

                                            8

       Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 8 of 19
         In May 2019, Rank was diagnosed with “abnormal liver function.” Id. at 131,
136. His providers have advised him he has a “fatty liver” and that he needs to lose
weight to reverse it. Id. at 17.
         Rank was diagnosed with hypertension in January 2012.           Id. at 57.    At his
appointment in February 2020, Rank admitted he stopped taking his medication a few
months prior and was counselled on compliance. Id. at 196. His blood pressure3 readings
in 2020 include:
          1/3/2020 – 140/88
          2/4/2020 – 140/98
          2/18/20204 – 139/87
          3/2/2020 – 140/82
          3/13/2020 – 141/93
          3/24/2020 – 126/83
          6/29/2020 – 142/92
Id. at 207. In June 2020, Rank admitted he had not been compliant with his medications
for “several months/weeks.” Id. at 177. He stated his father was in the hospital and he
had been dealing with that. The doctor noted Rank has a long-standing history of spotty
compliance. He was advised of consequences of noncompliance with medications. Id.




3
  Normal blood pressure consists of a systolic (upper number) reading of less than 120 and a
diastolic (lower number) reading of less than 80. Hypertension is identified when the systolic
number is above 130 and the diastolic number is above 80. See Understanding Blood Pressure
Readings, American Heart Association, https://www.heart.org/en/health-topics/high-blood-
pressure/understanding-blood-pressure-readings (last visited Sept. 28, 2020).
4
    On February 18, 2020, Rank refused weekly blood pressure checks. Doc. No. 69-2 at 263.



                                              9

        Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 9 of 19
       On October 13, 2019, Rank was taken to the ER for chest pain. Id. at 5, 93-94.
A CT scan revealed mild paraseptal emphysema 5 and some pulmonary nodules, which
the radiologist noted appeared to be stable since 2016 and were considered benign. Id.
at 113. The doctor recommended follow-up in one to three months depending on risk
factors for lung cancer. Id. at 96. A chest x-ray also revealed hyperinflation of the
lungs. Id. at 99. Rank was diagnosed with chest pain and discharged with a pamphlet
on angina. Id. at 108-11.
       In March 2020, Rank saw a pulmonologist for a cough and shortness of breath.
Id. at 187, 250-54. A radiologist noted the chest x-ray revealed the pulmonary nodules
did not appear pathologically enlarged and were considered stable and benign. Id. at
259. In May 2020, Rank had a follow up with pulmonology to discuss his CT scan
results. The pulmonologist recommended a sleep study due to risk factors and increased
risk for stroke, heart failure and atrial fibrillation with untreated sleep apnea. Id. at 185.
       While obesity is not specifically mentioned in his medical records, it appears Rank
may be considered obese based on his height and weight.6              His doctors frequently
encourage him to lose weight in treating his diabetes and fatty liver. Id. at 17, 36, 43.
       The BOP Health Services performed a chart review on June 29, 2020 to determine
whether a reduction in sentence was warranted for medical reasons. Id. at 181. The


5
 “Paraseptal emphysema is characterized by swelling and tissue damage to the alveoli. Alveoli
are tiny air sacs that allow oxygen and carbon dioxide to flow through your airways.” Overview:
Subcutaneous Emphysema, Bullous Emphysema, and Paraseptal Emphysema, Healthline,
https://www.healthline.com/health/copd/subcutaneous-emphysema (last visited Sept. 28, 2020).

6
 Rank is six feet tall. Doc. No. 69-2 at 155. Rank’s weight on June 29, 2020 was 276 pounds.
Id. at 177. This equates to a body mass index (BMI) of 37. See Obesity, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/obesity/symptoms-causes/syc-20375742 (last
visited Sept. 28, 2020) (providing obesity is diagnosed when an individual’s BMI is 30 or higher
and that BMI is calculated by dividing weight in pounds by height in inches squared and
multiplying by 703).




                                              10

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 10 of 19
doctor noted Rank does not have a terminal diagnosis with life expectancy under 18
months, does not have an incurable progressive illness and is able to perform activities
of daily living. Id. While he does have chronic illnesses, these require only conventional
treatment and Rank is under the age of 65. The doctor determined Rank did not qualify
for a reduction in sentence based on medical reasons. Id. at 181, 247.
       The Centers for Disease Control and Prevention (CDC) lists categories of people
with underlying medical conditions who are at an increased risk and categories of people
who might be at higher risk of severe illness from COVID-19.7 Rank has two conditions
that place him at an increased risk – type two diabetes mellitus and obesity – and two that
might place him at an increased risk – hypertension and liver disease.
       The Government argues that the mere existence of the COVID-19 pandemic does
not, by itself, provide a basis for a sentence reduction.        Doc. No. 72 at 13.       It
acknowledges, however, that if an inmate has a chronic medical condition that has been
identified by the CDC as elevating the inmate’s risk of becoming seriously ill from
COVID-19, that condition may satisfy the “extraordinary and compelling reasons”
standard. Id. at 14. It argues that, as part of my analysis, I should consider whether the
inmate is more likely to contract COVID-19 if released than if he remains incarcerated.
Id. at 14-15.
       Here, the Government argues that Rank’s facility has only four positive inmate
cases. Id. at 15. It notes that Rank is 55 years old and is at medical Care Level 2, which
is for stable chronic care, meaning his conditions are stable, but require regular clinical
evaluations. Id. at 16. The Government acknowledges that Rank’s obesity and type two
diabetes mellitus are definitive risk factors and his hypertension is a possible risk factor



7
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F201
9-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Sept. 28, 2020).

                                            11

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 11 of 19
as identified by the CDC. For this reason, it admits Rank appears to be at a higher risk
of complications if he contracts COVID-19. Id. at 17. The Government notes, however,
that Rank’s proposed release plan of residing with his parents in Fort Dodge, Iowa, may
present a greater risk of exposure based on current statistics for Webster County, Iowa.
Id. It also notes that Rank’s medical conditions are being adequately treated, monitored
and controlled in the BOP. Id. at 18. The Government states it would not object to a
conclusion that Rank has shown extraordinary and compelling circumstances, but
requests that I consider Rank’s release plan and the fact that his conditions are well-
controlled within the BOP. Id. at 18-19.
        While the BOP has taken many measures to prevent the transmission of COVID-
19 among its inmate population,8 the virus has nonetheless spread through many BOP
facilities.   As of September 28, 2020, of the 126,726 inmates in BOP-managed
institutions and 14,263 in community-based facilities, 14,624 have tested positive. 9 This
corresponds to an infection rate across BOP facilities of 10 percent.                 The national
infection rate is 2.1 percent.10 As of September 28, 2020, 76 inmates (6.1 percent of the




8
  According to the BOP’s website, those measures have included limiting inmate movement
within each facility and between facilities, suspending visits, suspending staff training and travel,
screening staff and inmates for COVID-19 symptoms and modifying operations to maximum
social distancing to the extent possible. BOP Implementing Modified Operations, Bureau of
Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 28, 2020).
9
  COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Sept.
28, 2020).
10
   This is based on 7,059,087 COVID-19 cases and a population of 330,368,078. See CDC
COVID Data Tracker, CDC, https://www.cdc.gov/covid-data-tracker/#cases (last visited Sept.
28, 2020); U.S. and World Population Clock, United States Census Bureau,
https://www.census.gov/popclock/ (last visited Sept. 28, 2020).




                                                 12

      Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 12 of 19
total inmate population) have tested positive for COVID-19 at Rank’s facility – FCI
Greenville.11 There have been no deaths.
       I agree with the Government that the “extraordinary and compelling reasons” issue
here is somewhat of a close call. Rank has multiple health conditions identified by the
CDC that pose an increased risk of complications or might pose an increased risk of
complications if he contracts COVID-19. Numerous courts have held that a defendant’s
health condition(s) that increases his risk of serious illness from COVID-19 and the
presence of COVID-19 within BOP facilities constitute extraordinary and compelling
reasons for compassionate release. See United States v. Conner, No. CR07-4095-LTS,
2020 WL 3053368, at *7 (N.D. Iowa June 8, 2020) (collecting cases). On the other
hand, his facility appears, at this point, to have avoided a severe outbreak as experienced
by other BOP facilities and his health conditions appear to be well-controlled within the
BOP. Nonetheless, the virus is present at FCI Greenville and Rank’s ability to provide
self-care for his conditions in that environment is substantially diminished.
       Rank’s release plan (Doc. No. 69-3) includes living with his parents in Fort
Dodge, Iowa. His father was diagnosed with congestive heart failure in June 2020 and
incurred a blood infection, for which he is receiving antibiotic infusions. Doc. No. 69-
3.   Fort Dodge is located in Webster County, Iowa, which has a population of
approximately 35,904.12 There have been 1,275 positive cases in Webster County,
corresponding to an infection rate of 3.5 percent. 13 While Webster County, Iowa, is on
the higher end of positive cases in Iowa, I find that Rank is better able to provide self-


11
   COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Sept.
28, 2020).      FCI Greenville has a total inmate population of 1,233.                See
https://www.bop.gov/locations/institutions/gre/.
12
  See https://www.census.gov/quickfacts/webstercountyiowa (providing population estimate of
35,904 as of July 1, 2019).
13
   The percentage of positive cases based on the past 14-day average is 9.2 percent.   See
https://coronavirus.iowa.gov/pages/case-counts (last visited Sept. 28, 2020).
                                            13

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 13 of 19
care living with his parents than in the BOP. See USSG § 1B1.13, cmt. n.1(A)(ii) (noting
the standard is met if the defendant is suffering from a serious physical or medical
condition that “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected
to recover.”). Further, the overall rate of infection within the BOP is much higher than
in the general population of the United States and higher than Webster County, Iowa. I
find that Rank is somewhat less likely to contract COVID-19 on release than if he stayed
in the BOP.       Overall, I find that Rank’s multiple health conditions provide an
extraordinary and compelling reason for release.


       2.     Rehabilitation
       Rank also asks me to consider his rehabilitation as an extraordinary and compelling
reason for release. Rank has submitted a letter (Doc. No. 69-4) in support of clemency
from Judge Bennett and 21 letters (Doc. No. 69-5; Doc. Nos. 73-1 through 73-7) from
BOP staff. Rank acknowledges that “[r]ehabilitation of the defendant alone shall not be
considered an extraordinary and compelling reason.” 28 U.S.C. § 994(t). However, he
argues that rehabilitation in combination with other factors can support compassionate
release.
       Based on the text of § 994(t), and absent any contrary argument from the
Government, I agree that a defendant’s rehabilitation may be considered in deciding
whether extraordinary and compelling reasons are present, if other factors are also
present. See United States v. Campbell, No. CR03-4020-LTS, 2020 WL 4432845, at *5
(N.D. Iowa July 31, 2020) (citing cases in support of this proposition). As discussed
above, Rank has medical conditions identified by the CDC as increasing his risk for
severe illness from COVID-19. Because other factors are present, I will consider his
rehabilitation.




                                           14

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 14 of 19
      Rank’s rehabilitation is impressive. Many BOP staff have indicated Rank is the
first inmate for whom they have written a letter of support during their years of
employment with BOP. Their comments include:
       Mr. Rank has always chose[n] to do the hard right rather than the easy wrong
        while conducting himself here at FCI Greenville. He has always maintained
        above and beyond the standards set forth in the policies provided by the Bureau
        of Prisons. He always interacts with other inmates with encouragement and
        with a positive attitude in an environment where being positive is not all that
        common. Doc. No. 69-5 at 1.

       As Rank has aged in prison he has not lost his good attitude and desire to be
        positive, which has resulted in me witnessing several occasions of him
        mentoring younger inmates about how to stay out of trouble and to try and
        improve themselves during their incarceration. Doc. No. 69-5 at 2.

       In the last 10 years I have watched him work his way up from Orderly
        (performing janitorial duties) to his current Grade 1 (a position that demands
        the highest degree of accountability, with the highest pay) . . . As I’ve watched
        inmate Rank work his way up, I have seen three entire crews come and go,
        with inmate Rank being the one “constant” that can carry the load. Every day
        he shows up, works hard and is the last one to leave. His work ethic is
        unmatched and his personality is always positive. Doc. No. 69-5 at 3.

       Rank has expressed a great deal of remorse over his offenses and the effect it
        has had on those around him, which is a rare sight in this environment. Doc.
        No. 69-5 at 5.

       I believe, that if given a second chance and granted . . . early release, not only
        would he not reoffend, he would take full advantage of the opportunity to
        improve his life, reconnect with family and be a positive and productive
        member of his community and society as a whole. Doc. No. 69-5 at 8.

       Ever since arriving at Greenville, Rank has been very respectful to staff and
        other inmates. He has never received any disciplinary infractions. Doc. No.
        69-5 at 12.

       Mr. Rank is what staff here would consider a “model inmate.” I have no doubt
        that he will go on to great things after his time here. Mr. Rank has shown
        every attribute needed to be successful in today’s world. He has respect, great

                                           15

    Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 15 of 19
          attitude, is responsible, caring, work ethic, and integrity. Doc. No. 73-3.

The Government even remarks how striking it is that “despite having served 174 months
in prison, defendant has no disciplinary violations record.” Doc. No. 72 at 20 (citing
Doc. No. 72-2). If there was ever a case in which rehabilitation may be considered,
along with other factors, to show extraordinary and compelling circumstances, this is it.
It is clear that Rank has made a positive impression on those he encounters in the BOP
through his positive attitude, work ethic and remorse for criminal actions.         Those
individuals are confident in Rank’s ability to be a productive and law-abiding citizen upon
release. I have no reason to doubt their assessment.
       In sum, I find that the combination of Rank’s health conditions, when viewed in
the context of the current COVID-19 pandemic and his impressive rehabilitation efforts,
constitute extraordinary and compelling reasons for release. Therefore, I will consider
whether the remaining factors support granting his motion.


C.     Section 3553(a) Factors and Danger to Community
       Guideline § 1B1.13(2) provides that compassionate release is appropriate only
where “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Additionally, § 3582(c)(1)(A)
requires a court to consider the factors set forth in 18 U.S.C. § 3553(a) before granting
a motion for compassionate release. Section 3553(a) requires that I consider:
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to promote respect for
          the law, and to provide just punishment for the offense;
          (B) to afford adequate deterrence to criminal conduct;
          (C) to protect the public from further crimes of the defendant; and



                                            16

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 16 of 19
          (D) to provide the defendant with needed educational or vocational
          training, medical care, or other correctional treatment in the most
          effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range established for—
          (A) the applicable category of offense committed by the applicable
          category of defendant as set forth in the guidelines [issued by the
          Sentencing Commission . . .;]
      (5) any pertinent       policy   statement   [issued   by   the      Sentencing
      Commission . . .’]
      (6) the need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct; and
      (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).
      The nature and circumstances of the offense included the manufacture and
distribution of methamphetamine, including at least 150 grams of actual/pure
methamphetamine and five pounds of mixed methamphetamine. See Doc. No. 46 at 4-
6. Rank received a sentencing enhancement for his role in the offense. Id. at 8. This is
a serious offense that weighs against release.
      Rank’s criminal history consists of a few minor misdemeanor offenses and the
following felony offenses: delivery of methamphetamine in 2003, possession of
methamphetamine with a prior conviction in 2004, possession of a controlled substance
(third degree) in 2004 and eluding in 2004. It does not include crimes of violence. See
Doc. No. 46 at 9-14. As the Government notes, while this history is somewhat lengthy,
it is also dated and does not weigh strongly in favor of continued detention. Doc. No.
72 at 19-20.
      With regard to the need for the sentence imposed, Rank has served about 73
percent (174 months) of his 240-month sentence. The Government notes he is likely to
be released to home detention or a residential reentry center as soon as 2022 or 2023 and
that he will serve a 10-year term of supervised release once released. Id. at 20. Rank

                                              17

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 17 of 19
has a suitable plan on release. He plans to reside with his parents in Fort Dodge, Iowa.
Doc. No. 69-3. His mother is able to pick him up from the BOP and notes the community
has free or income-based services available for medical, mental health and substance
abuse treatment. Id. Rank also has two job opportunities available at an automotive
repair shop and at a grain elevator. Id. Both employers have indicated Rank’s work
would be welcome. Id.
       The Government acknowledges that the “combination of percentage of time
served, lack of violent criminal history, and absolutely no conduct related violations while
in BOP custody, all support a finding that the § 3553(a) factors support release.” Id. at
20. I agree. Rank has served 14.5 years in prison and has demonstrated a successful
rehabilitation while in the BOP. The time he has already served satisfies the goals of
sentencing. As such, I find that Rank is eligible for compassionate release and will grant
his motion.


                                  V.     CONCLUSION
       For the foregoing reasons:
       1.     Defendant Randall Lee Rank’s motion (Doc. No. 68) for compassionate
release is granted. However, execution of this order is stayed for fourteen (14) days to
allow the Bureau of Prisons and United States Probation an opportunity to make the
necessary arrangements for Rank’s release.
       2.     Based on the stay of execution described in the preceding paragraph, Rank’s
term of imprisonment is hereby reduced to time served as of October 13, 2020.
       3.     All other aspects of the judgment (Doc. No. 44) remain in effect, including
those related to Rank’s term of supervised release.
       4.     The Clerk of Court shall provide a copy of this order to the Probation Office
and the institution where Rank is incarcerated.




                                            18

     Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 18 of 19
 IT IS SO ORDERED.
 DATED this 29th day of September, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 19

Case 3:06-cr-03011-LTS-KEM Document 74 Filed 09/29/20 Page 19 of 19
